— In an action inter alia for conversion to recover compensatory and punitive damages, plaintiff appeals from so much of an order of the Supreme Court, Nassau County, entered November 29, 1974, as denied his motion to direct respondent to answer questions with respect to her wealth at her examination before trial. Order affirmed insofar as appealed from, with $50 costs and disbursements (Enos v Enos, 135 NY 609; Wilson v Onondaga Radio Broadcasting Corp., 175 Misc 389). Rabin, Acting P. J., Martuscello, Latham, Margett and Munder, JJ., concur.